Citation Nr: 0844939	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-22 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to April 16, 2001, for 
the grant of service connection for right hip arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In May 2007, the Board issued a decision which denied 
entitlement to an earlier 
earlier effective date prior to April 16, 2001, for the award 
of service connection for right hip arthroplasty.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2008, based on a Joint Motion for Remand (Joint Motion), the 
Court issued an Order remanding the Board's decision for 
compliance with the instructions within the Joint Motion.


FINDINGS OF FACT

1.  In July 2004, the Board issued a decision which granted 
service connection for right hip arthroplasty.  In July 2004, 
the RO issued a rating decision implementing the Board's 
decision and awarding service connection for right hip 
arthroplasty, effective from April 16, 2001.

2.  In his original application for benefits filed in January 
1973, the veteran's claim was solely for service connection 
for a right knee disability.   

3.  The veteran filed an informal claim seeking entitlement 
service connection for right hip arthroplasty on February 22, 
2001.


CONCLUSION OF LAW

The criteria for an effective date of February 22, 2001, for 
the award of service connection for right hip arthroplasty 
have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.155(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for an earlier effective date herein 
arises from his disagreement with the initial effective date 
assigned following the grant of service connection for right 
hip arthroplasty.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
the Board concludes that the veteran has not been prejudiced 
due to inadequate notice in this matter, and no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the 
veteran's claims folder his service medical, VA treatment 
records and private treatment records.  The veteran presented 
testimony before the Board in December 2006, and there is no 
need for any additional medical opinions in this matter.  In 
November 2008, the veteran indicated that he has no 
additional evidence to submit herein.  Finally, the evidence 
of record, as it relates to the veteran's contentions herein, 
is complete.  Specifically, he is seeking an earlier 
effective date based upon a claim he filed in January 1973, 
and/or a statement he filed with the RO in February 2001.  
Both of these are included in the veteran's claims folders.  
Under these circumstances, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The veteran contends that he is entitled to an effective date 
prior to April 16, 2001, for the grant of service connection 
for right hip arthroplasty.  Specifically, he contends that 
the award of service connection should be effective as of the 
date of his discharge from military service.  Moreover, the 
Joint Motion filed with the Court in September 2008 alleges 
that the Board failed to adequately consider a statement 
submitted by the veteran in February 2001 as an earlier claim 
for service connection for this condition.   

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  Additionally, the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefore is received within on year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i). 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2008).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992). 

As indicated, service connection for right hip arthroplasty 
was granted by a July 2004 Board decision.  This award of 
service connection was implemented by a July 2004 RO rating 
decision, which assigned an effective date of April 16, 2001, 
for the grant of service connection based on a Report of 
Contact, dated April 16, 2001, reflecting a phone call from 
the veteran in which he requested service connection for a 
right hip disability.  

The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 
are clear that an award of service connection "shall" not 
be earlier than the date of receipt of application therefor.  

After reviewing the veteran's claims folders, the Board 
concludes that February 22, 2001, is the earliest dated 
submission by the veteran evidencing an attempt to apply for 
service connection for a right hip disability, and there are 
no documents that can be construed as a claim prior to 
February 22, 2001.  See 38 C.F.R. §§ 3.1, 3.155.

While the veteran testified before the Board that it was his 
"intent" to file a claim for service connection for a right 
hip disability shortly after separation from service in 1973, 
or that VA should have been aware of such an intent given 
their knowledge of the condition of his right hip, in his 
original application for benefits filed in January 1973, the 
veteran's claim was clearly limited to an assertion that 
service connection was warranted for a right knee disability.  
Moreover, even assuming the April 1973 rating decision should 
have explicitly addressed service connection for a hip 
disorder, this "claim" was nevertheless deemed denied at 
that time.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006) (holding that if the record shows the existence of 
an unadjudicated claim, raised along with an adjudicated 
claim, and the RO's decision acts on one of the claims but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to 
run.).  If a timely appeal is not filed, the veteran's only 
recourse is to file a claim for clear and unmistakable error 
in that decision.  Id.; Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005).  

In the September 2008 Joint Motion, reference was made to a 
statement filed by the veteran with the RO in February 2001.  
Specifically, the veteran's statement, along with the 
accompanying physician's statement, was stamped received on 
February 22, 2001.  The veteran's statement noted:

I am filing this claim for temporary 100% 
Disability for the month of February 
because of the Doctors orders me not to 
work until March 9th 2001 when I have to 
see him again for possible hip surgery.  
See letter attatach [sic].

This is for February only because I can't 
go back to work until I see my doctor on 
March 9, 2001.

The attached physician's statement indicates that the veteran 
was examined on February 7, 2001, and that he could return to 
work after March 9 with the following limitation, "Needs to 
be evaluated for possible hip surgery."  

After reviewing the record on appeal, the Board concludes 
that an earlier effective date of February 22, 2001, is 
warranted for the award of service connection for right hip 
arthroplasty herein.  Specifically, with generous application 
of the benefit of the doubt rule, the Board interprets the 
veteran's February 22, 2001 statement as an informal claim 
seeking service connection for a right hip disorder.

Where an informal claim has been filed but a formal 
application has not, VA has an obligation to forward to the 
claimant an application form for execution.  38 C.F.R. 
§ 3.155(a).  If the formal application is received within one 
year that it was sent, it is deemed filed as of the date of 
the informal claim.  The one year period does not begin to 
run until the form is sent to the claimant.  38 U.S.C.A. 
§ 7722 (West 2002); 38 C.F.R. § 3.109(b) (2008); see also 
Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).  In this 
case, there is no record of the veteran having been provided 
with a formal application following the submission of the 
informal claim.  Accordingly, an earlier effective date of 
February 22, 2001, is granted for the award of entitlement to 
service connection for a right hip arthroplasty.

There is no evidence of record prior to February 22, 2001, 
that could be construed as a claim, formal or informal, for a 
right hip arthroplasty.  Accordingly, there is no legal basis 
on which to assign an effective date prior to February 22, 
2001. 


ORDER

An effective date of February 22, 2001, for the award of 
service connection for right hip arthroplasty is granted, 
subject to regulations governing the payment of monetary 
benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


